DETAILED ACTION
Status of the Application
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1-15
Withdrawn claims: 				None
Previously cancelled claims: 		None
Newly cancelled claims:			13
Amended claims: 				1-12, 14, and 15
New claims: 					None
Claims currently under consideration:	1-12, 14, and 15
Currently rejected claims:			1-12, 14, and 15
Allowed claims:				None

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 and 14-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1 and 14 (and their dependents) are directed to a method comprising a law of nature as their limitations are broad enough to encompass the human consumption of meat from an animal such as fish wherein 
Law of Nature:  The law of nature and natural phenomenon exceptions reflect the Supreme Court’s view that the basic tools of scientific and technological work are not patentable, because the “manifestations of laws of nature” are “part of the storehouse of knowledge,” “free to all men and reserved exclusively to none.”  Funk Bros. Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 130, 76 USPQ 280, 281 (1948).  The courts have identified the following concepts and products as examples of laws of nature or natural phenomena: a correlation that is the consequence of how a certain compound is metabolized by the body, Mayo Collaborative Servs. v. Prometheus Labs., 566 U.S. 66, 75-77, 101 USPQ2d 1961, 1967-68 (2012); and a correlation between the presence of myeloperoxidase in a bodily sample (such as blood or plasma) and cardiovascular disease risk, Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1361, 123 USPQ2d 1081, 1087 (Fed. Cir. 2017). MPEP 2106.04(b).I.
The Markedly Different Characteristics Analysis: The markedly different characteristics analysis is part of Step 2A, because the courts use this analysis to identify law of nature exceptions.  If the claim includes a law of nature that has markedly different characteristics, then the claim does not recite a law of nature exception and is eligible. If the claim includes a law of nature that does not exhibit markedly different characteristics 
The claims are directed to a method comprising a law of nature involving a naturally-occurring correlation between ingesting omega-3 and increasing levels of omega-3 in blood plasma of the consumer.  There is no indication in the claims that the method has any steps that are markedly different from the naturally occurring process; thus the claims involve the use of judicial exceptions.  To show a marked different, the steps or characteristic(s) must be changed as compared to its closest law of nature.  For example, an assertion of changed functionality must be accompanied with evidence of a comparison of the claimed method with its closest naturally-occurring correlation and should apply to the full scope of the claims.  Furthermore, inherent or innate characteristics of the law of nature cannot show a marked difference. Likewise, differences in the steps or characteristics that came about or were produced independently of any effort or influence by Applicant cannot show a marked difference.
The recitation of specific amounts of the ingredients in the animal diet and the resulting specific amounts of omega-3 in the animal meat do not affect this analysis because it is well known and routine in the art to mix specific amounts of ingredients and the amount of dietary omega-3 directly correlates to the amount of omega-3 in the animal meat. Therefore, the claims are not meaningfully limited and do not amount to significantly more than a law of nature.  Thus, there is no evidence of record to indicate that the claimed method is markedly different, structurally, chemically, functionally, than its 

Step 1: Is the claim directed to one of the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: a process, machine, manufacture or composition of matter?  YES, the claims are interpreted as being directed to a method (i.e., increasing the omega-3 polyunsaturated fatty acids level in plasma of a human subject comprising dietary administration of omega-3-enriched animal meat), which is a statutory category within at least one of the four categories of patent eligible subject matter.

Step 2A – Prong One:  Does the claim recite a Judicial Exception (e.g., law of nature, natural phenomenon, or an abstract idea)? YES, the claims recite a method involving a law of nature (i.e., increasing the omega-3 polyunsaturated fatty acids level in plasma of a human subject comprising dietary administration of omega-3-enriched animal meat) which is not markedly different from the naturally-occurring correlation (i.e., dietary omega-3 increases omega-3 levels in blood plasma of the consumer).

Step 2A – Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application?  NO, the claims recite a method of increasing consumer blood plasma levels of omega-3 by feeding omega-3 enriched animal meat, but do not require any additional elements that integrate the judicial exception into a practical application.

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? NO, the claims do not recite additional elements that amount to something significantly more than the judicial exception.

Thus, the claimed product is not eligible subject matter under current 35 U.S.C. §101 standards.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barclay (US 6,054,147), as evidenced by Linus (“Essential Information Center”, June 18 2016, Linus Pauling Institute Micronutrient Information Center, https://lpi.oregonstate.edu/mic/other-nutrients/essential-fatty-acids).
Regarding claim 1, 
Regarding claims 2 and 3, Barclay teaches the invention as disclosed above in claim 1, including the animal meat (corresponding to chicken breast) comprises 64 and 71 mg omega-3 PUFA per 100 g of animal meat (column 7, lines 21-22), which falls within the claimed range.
Regarding claim 6, Barclay teaches the invention as disclosed above in claim 1, including the omega-3 PUFA is selected from docohexaenoic acid (DHA) and eicosapentaenoic acid (EPA) (column 7, lines 18-21).

Claims 4 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barclay (US 6,054,147), as evidenced by Linus (“Essential Information Center”, June 18 2016, Linus Pauling Institute Micronutrient Information Center, https://lpi.oregonstate.edu/mic/other-nutrients/essential-fatty-acids) as applied to claim 1 above, and further evidenced by Fatsecret (“Skinless Chicken Breast”, May 11 2016, Fatsecret, https://fatsecret.com/calories-nutrition/generic/chicken-breast-skinless?portionid=4751539&portionamount=100.00).
Regarding claims 4 and 5, Barclay teaches the invention as disclosed above in claim 1, including the skinless (column 7, line 15) animal meat comprises 64 and 71 mg omega-3 PUFA per 100 g of animal meat (column 7, lines 21-22).  Since 100 grams of chicken breast contains 110 kcal as evidenced by Fatsecret (“Nutrition Facts” table), then Barclay effectively teaches the animal meat comprises about 70 and 78 mg omega-3 PUFA per 100 kcal equivalent weight of animal meat, which falls within the claimed range. 

Claims 1, 7-10, 12, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lei (US 2015/0201649), as evidenced by Linus (“Essential Information Center”, June 18 2016, Linus Pauling Institute Micronutrient Information Center, https://lpi.oregonstate.edu/mic/other-nutrients/essential-fatty-acids).
Regarding claim 1, Lei teaches the enrichment of diets with omega-3 ([0005]) for food-producing animals ([0008], [0139]) which implies that the omega-3 PUFA- enriched animal meat is intended for human consumption; therefore, Lei effectively teaches a method of increasing the omega-3 PUFA levels in a human subject, the method comprising dietary administration of animal meat enriched with omega-3.  Although Lei does not specifically state that the plasma levels of omega-3 are increased, blood concentrations of fatty acids reflect dietary intake as evidenced by Linus (page 2, paragraph 2).  Thus, Lei also effectively teaches increasing blood plasma levels by the ingestion of enriched animal meat.
Regarding claim 7, Lei teaches the invention as disclosed above in claim 1, including the animal meat is enriched with omega-3 PUFA  by dietary administration to the animal of a composition comprising an omega-3 PUFA composition, ([0039]) wherein the composition comprises: (a) 1-25% algal omega-3 PUFA ([0058], [0060]), which overlaps that claimed content range; and (b) 5-15% linseed omega-3 PUFA ([0033], [0061]), which falls within the claimed content range.
Regarding claim 8, Lei teaches the invention as disclosed above in claim 7, including the algal omega-3 PUFA is from algal cells ([0044]) selected from the group consisting of Chlorella ([0041]), Spirulina, Schizochytrium, Crypthecodinium, and Nanochloropsis
Regarding claim 9, Lei teaches the invention as disclosed above in claim 7, including the algal omega-3 PUFA is from dehydrated algal cells ([0055]).
Regarding claim 10, Lei teaches the invention as disclosed above in claim 7, including the algal omega-3 PUFA is an algae oil ([0044], [0047]) selected from the group consisting of Chlorella ([0041]), Spirulina, Schizochytrium, Crypthecodinium, and Nanochloropsis ([0043]).
Regarding claim 12, Lei teaches the invention as disclosed above in claim 7, including the linseed omega-3 PUFA is from a linseed oil ([0061]).
Regarding claim 14, Lei teaches the enrichment of diets with omega-3 ([0005]) for food-producing animals ([0008], [0139]) which implies that method comprises (a) enriching the meat of a food-producing animals with omega-3 PUFA and (b) feeding the animal meat to a human; therefore, Lei effectively teaches a method of increasing the omega-3 PUFA levels in a human subject, the method comprising dietary administration of animal meat enriched with omega-3.  Although Lei does not specifically state that the plasma levels of omega-3 are increased, blood concentrations of fatty acids reflect dietary intake as evidenced by Linus (page 2, paragraph 2).  Thus, Lei also effectively teaches increasing blood plasma levels by the ingestion of enriched animal meat.
Regarding claim 15, Lei teaches the invention as disclosed above in claim 14, including enriching step (a) comprises dietary administration to the animal of a composition comprising an omega-3 PUFA composition ([0039]), wherein the composition comprises: (a) 1-25% algal omega-3 PUFA ([0058], [0060]), which overlaps that claimed content range; and (b) 5-15% linseed omega-3 PUFA  .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lei (US 2015/0201649), as evidenced by Linus (“Essential Information Center”, June 18 2016, Linus Pauling Institute Micronutrient Information Center, https://lpi.oregonstate.edu/mic/other-nutrients/essential-fatty-acids) as applied to claim 1 above, in view of Linus (“Essential Information Center”, June 18 2016, Linus Pauling Institute Micronutrient Information Center, https://lpi.oregonstate.edu/mic/other-nutrients/essential-fatty-acids).
Regarding claim 11, Lei teaches the invention as disclosed above in claim 7, including the composition comprises omega-3 PUFA from linseed ([0061]) and the enrichment of animal products with omega-3 fatty acids ([0139]) such as linolenic acid ([0133]).  It does not teach the linseed omega-3 PUFA is from milled, ground, or micronized linseed.
However, Linus teaches that linseed (corresponding to flaxseed) is one of the richest dietary sources of the omega-3 PUFA α-linolenic acid, which can be obtained through ground linseed or pure linseed oil (page 3, paragraph 1 and Table 3). 
It would have been obvious for a person of ordinary skill to have modified the method of Lei to include linseed omega-3 PUFA as taught by Linus.  Since Lei teaches the enrichment of animal products with linolenic acid and teaches linseed oil in the composition administered to animals in the method, a skilled practitioner would be motivated to consult an additional reference in order to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847.  The examiner can normally be reached on Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791